DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 22, 2021. These drawings are acceptable.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Kraft (US 4,884,772 A) teaches a strake for a turbine engine nacelle (abstract), comprising: a forward portion comprising a first alignment feature disposed at an aft end of the forward portion (rub strip 26; fig. 3); and an aft portion comprising a second alignment feature disposed at a forward end of the aft portion (resilient seal 25; fig. 3); wherein the forward portion is configured to be coupled to a first aircraft structure (inlet duct 13; fig. 1); the aft portion is configured to be coupled to a second aircraft structure (fan cowl door 14; fig. 1); the aft portion is configured to move together with the second aircraft structure with respect to the forward portion between a first position and a second position (as shown in figs. 1 and 2).
However, the prior art does not appear to teach the first alignment feature is configured to slidingly interlock with the second alignment feature in response to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADY W FRAZIER/Examiner, Art Unit 3647